DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-30 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not show or fairly suggest a toilet seal assembly and method including a flexible rubber seal comprising a flexible or collapsible annular rubber wall, a rubber upper ring affixed to the annular wall, a rubber lower ring affixed to the annular wall, and a compressible foam seal ring disposed on the lower ring as claimed in combination with the limitations of claims 1, 11, 20, and 30. Examiner notes modifying the closest prior art, Karlinski (US 2908513), to include a flexible or collapsible rubber annular wall destroys the intended purpose of Karlinski as the system of Karlinski requires a rigid material such as lead or plastics (Applicant Arguments/Remarks, p. 12) to achieve a full floating relation to the soil pipe and water closet bowl (Appeal Brief filed 3/9/2020, p. 12). Furthermore, any combination of the prior art will not achieve the desired result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754